DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 4, 6-8 and 10 are objected to.
Regarding claim 1, line 4 and claim 10, line 7, which each appear to be missing a word, “second load contact to be inserted and/or slid on” is interpreted as -second load contact to be inserted in and/or slid on the first load contact;-.
Claim 1, line 7 and claim 10, line 10 are objected to because “the temperature monitoring”  lacks antecedent basis and is interpreted as  -monitoring a temperature-.
Claim 4 lacks antecedent basis for “the end face” which is interpreted as –an end face-. 
Regarding claim 6, “spring, which is” is interpreted as  -spring is-. 
Claim 7 lacks antecedent basis for “the thermally conductive plastics material”  and is interpreted as –a thermally conductive plastics material-. 
Regarding claim 8, “being guided” is interpreted as  -is guided-. 

Regarding claim 10, use of "such as" renders the limitations of the claim uncertain because it is unclear whether the items following the phrase are part of the claimed invention.  For this action, it is assumed that these particular items are not required, but merely examples.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwami et al. (US 2019/0334293).
Claim 1: Iwami discloses a load-contact module (1, Fig 1) for a plug-in charging connection (abstract), comprising: a first load contact (10, 11 Fig 1), which is designed to electromechanically contact a second load contact (a counterpart terminal, paragraph 0036) to be inserted in and/or slid on the first load contact; a mounting portion (21, Fig 1), which is designed to connect the load-contact module to a support (7) of a charging plug and/or of a charging socket; and a temperature sensor (30) for monitoring a temperature of a charging process; wherein the temperature sensor (30) is at a distance from the mounting portion (as shown in Fig 7), and is located in an area of an insertion opening for receiving the second load contact to be inserted and/or slid on the first load contact (as shown in Fig 7).  It is noted that “at a distance from” and “in an area of” are broad, relative terms lacking definition of what the particular distance or area is.
Claim 4: Iwami further discloses the temperature sensor (30) arranged between an end face (shown below) of the first load contact and a collar (23, Fig 1) of a housing (22) of the load-contact module, which collar defines an insertion opening (opening shown at 23, Fig 1).  

    PNG
    media_image1.png
    446
    756
    media_image1.png
    Greyscale

Claim 5: Iwami further discloses the mounting portion (21, Fig 1) has an end surface (21a, Fig 1) which forms an axial stop for mounting the load-contact module on the support; and wherein the distance between the temperature sensor (30, Fig 1) and the mounting portion (21) being an axial distance between the temperature sensor and the end surface of the mounting portion (Fig 7 shows axial separation between the sensor and where 21a is).  
Claim 10: Iwami discloses a charging plug (abstract) for a motor vehicle, comprising: a load-contact module (1, Fig 1) including: a first load contact (10, 11 Fig 1), which electromechanically contacts a second load contact (a counterpart terminal, para. 36) to be inserted in and/or slid on the first load contact; a mounting portion (21, Fig 1), which connects the load-contact module to a support (7) of a charging plug and/or of a charging socket; and a temperature sensor (30) for monitoring a temperature of a charging process; wherein the temperature sensor (30) is at a distance from the mounting portion (Fig 7) and is located in an area of an insertion opening for receiving the second load contact to be inserted and/or slid on the first load contact. Iwami further discloses a passive cooling device (13) to cool load contacts or components required for transferring charging power. It is noted that anything that transmits heat, such as the relatively large metal cylinder 13, can be a passive cooling device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Iwami and in view of Chaumeny (US 2016/0104978).
Claim 2: Iwami does not disclose wherein the temperature sensor is received in a thermally conductive plastics material and/or is cast in a thermally conductive plastics material at least in part, although Ichikawa discloses a protective tube. Chaumeny discloses a thermally conductive plastics material (150, Fig 6, abstract). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to encase the sensor in a thermally conductive plastics material for protection of the sensor.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Iwami in view of Ichikawa et la. (US 5600306), hereinafter Ichikawa.
Claim 3: Iwami discloses the first load contact (11), Fig 1) having a first end (13) which is associated with the mounting portion (21); wherein the first load contact has a second end (the end closest to 25, Fig 1) which is remote from the first end (13). 
Iwami does not disclose a distance between an end face of the first load contact formed at the second end of the first load contact and the mounting portion is smaller than the distance between the temperature sensor and the mounting portion.  Ichikawa discloses a distance between an end face of the first load contact and the mounting portion is smaller than a distance between the sensor and the mounting portion (see figure below). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the distance between the sensor and the mounting portion as a greater distance allows the sensor to reliably detect temperatures well before mating is complete (col 7, lines 55-60 ).

    PNG
    media_image2.png
    730
    829
    media_image2.png
    Greyscale

Claim 9: Iwami and Ichikawa do not disclose that the distance between the temperature sensor and the mounting portion is 10 mm or greater.  Ichikawa however discloses a distance of 7mm between the temperature sensor and the receptacle body. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the distance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Claim 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Iwami in view of Murphy (US 9282680).
Claims 6 and 7: Iwami discloses the load-contact module according to claim 1. Iwami does not disclose using a thermally conducting contact spring designed to abut the second load contact; and wherein the contact spring is provided to conduct heat in the direction of the temperature sensor. Murphy discloses a thermally conducting contact spring (36, Fig 13), which is designed to abut the second load contact and wherein the contact spring is provided to conduct heat (abstract). Murphy further discloses claim 7: the contact spring abuts (Fig 5) the thermally conductive plastics material (28). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add a thermal spring to aid in heat removal.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Iwami in view of Fuehrer (US 10256579) and Martin (US 2489988).
Claim 8: Iwami further discloses wherein the first load contact (10, 11) is a socket contact (as shown in Fig 1), which has an opening (22) for inserting a pin contact; wherein the first load contact is surrounded over the periphery by a housing (7); wherein the flexible conducting track is guided away from the first load contact; wherein a flexible conducting track (31) is coupled to the temperature sensor (30); wherein the flexible conducting track is guided from the temperature sensor (Fig 6) to a printed circuit board (control circuit 19A, Fig 1) and is connected to the printed circuit board. 
Iwami does not disclose the housing being an insulation housing; the flexible conducting track being guided on a lateral surface of the insulation housing.  
	Fuehrer discloses an insulation housing (400, Fig 2) and Martin discloses a track (414, Fig 5b) on a lateral surface (405U) of a housing. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the material of the housing to be insulative in order to prevent shorting with the load contact. It would have also been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to guide the track on a lateral surface of the housing to keep the track from being influenced  by the internal temperatures of the plug.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAGROS JEANCHARLES whose telephone number is 571-270-0643. The examiner can normally be reached M-F 9 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILAGROS JEANCHARLES/Examiner, Art Unit 2833                                                                                                                                                                                                        



/renee s luebke/Supervisory Patent Examiner
Art Unit 2833